Citation Nr: 1550521	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  08-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to increases in the ratings for lumbosacral intervertebral disc syndrome (IVDS), currently assigned "staged" ratings of 10 percent prior to December 19, 2008; 20 percent from that date to May 17, 2008; and 40 percent from that May 17, 2010.

2.  Entitlement to increases in the ratings for right lower extremity radiculopathy, currently assigned "staged" ratings of 10 percent prior to May 17, 2010; 20 percent from that date to August 30, 2012; and 40 percent from that date.

3.  Entitlement to increases in the ratings for left lower extremity radiculopathy, currently assigned "staged" ratings of 10 percent prior to May 17, 2010; 20 percent from that date to August 30, 2012; and 40 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the United States Army Reserves, to include a period of active duty for training (ACDUTRA) from May 1994 to November 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Muskogee, Oklahoma Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for lumbosacral IVDS, rated 10 percent effective March 17, 2006.  A January 2009 rating decision increased the rating to 20 percent, effective December 19, 2008.  In November 2009, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is associated with the record.  

A January 2008 rating decision had granted separate 10 percent ratings, each, for radiculopathy of the right and left lower extremities, effective March 17, 2006; the Veteran did not initiate an appeal of those ratings.  However, a March 2010 remand (by a VLJ other than the undersigned) considered appeals of those ratings to be part and parcel of the appeal seeking a higher rating for lumbosacral IVDS.  In August 2011, the case was again remanded for further development by a VLJ other than the undersigned.  Thereafter, a November 2012 rating decision increased the ratings for right and left lower extremity radiculopathy to 20 percent, each, effective May 17, 2010, and to 40 percent, each, effective August 30, 2012.  The November 2012 rating decision also increased the rating for lumbosacral IVDS to 40 percent, effective May 17, 2010.
The Veteran was advised that the VLJ who conducted the November 2009 hearing is no longer with the Board, and was offered the opportunity for another hearing before a VLJ who would decide his case.  In October 2015 correspondence, he declined that offer.  The case has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2011 remand, in part, directed that the AOJ arrange for an orthopedic examination of the Veteran to determine the current severity of the disabilities on appeal.  Correspondence in the record indicates the Muskogee VA Medical Center (MC) did not have an orthopedist available to conduct the examination.  There is no indication that any attempts were made to refer the matter to another VA facility in Oklahoma (e.g., the Oklahoma City VAMC or the Fort Sill VA Clinic) or to a private examiner.  The Veteran was referred to the Fayetteville, Arkansas VAMC for examination in August 2012.  The August 2012 examiner conducted only a neurological examination, and later indicated that he lacked the necessary expertise to evaluate the full disability picture requested, and that the Veteran should be referred to an orthopedic surgeon.  Thereafter, it appears that a request for a spine examination was made in February 2013, but such examination was not conducted (perhaps due in part to an inability to reach the Veteran because of an incorrect address on file).  The Veteran's address in the record has since been updated.  

Governing caselaw is unequivocal regarding VA's obligation to ensure compliance with a Board remand (here, directive requesting an orthopedic examination).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a further remand for corrective action is needed.  

The prior remand also directed the AOJ to secure updated records of VA treatment the Veteran has received for the disabilities at issue, in particular since April 2010.  While that action was completed, those records are now dated (they extend only December 2012).  Records of VA treatment the Veteran has received for the disabilities at issue since then may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated (to the present) records of VA evaluations and treatment the Veteran has received for lumbosacral IVDS or lower extremity radiculopathy since December 2012.

2. The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the current severity of his lumbosacral IVDS and bilateral lower extremity radiculopathy.  If, as indicated previously, an orthopedist is not available at the Muskogee VAMC, the AOJ should consider arranging for the Veteran to be examined by such provider at other VA facilities in Oklahoma (e.g., the Oklahoma City VAMC or the Fort Sill VA Clinic).  If such is not possible, the AOJ should consider arranging for the Veteran to be examined by a private orthopedist (on behalf of VA).  The entire record must be reviewed by the examiner in conjunction with the examination, and all tests or studies deemed necessary, to specifically include range of motion studies and tests for further neurological abnormalities, must be completed.  

The findings must specifically include notation of the presence or absence of all symptoms and impairment in the schedular criteria for ratings in excess of 40 percent, and notation of the nature and severity of all neurological manifestations.  The examiner should also note whether there have been incapacitating episodes of IVDS; and if so, their duration and frequency.  In addition, the examiner should assess the severity of the Veteran's right and left lower extremity radiculopathy (i.e., noting whether there is complete or incomplete paralysis, and if the latter, whether such is mild, moderate, or severe).

All opinions must include a complete rationale.

3. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

